10-1133-cr
United States v. Sanchez




                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after January
1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1.
When citing a summary order in a document filed with this court, a party must cite either the Federal Appendix
or an electronic database (with the notation “summary order”). A party citing a summary order must serve a copy
of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 22nd day of September, two thousand eleven.

PRESENT:
                 ROGER J. MINER,
                 PIERRE N. LEVAL,
                 PETER W. HALL,
                             Circuit Judges.

______________________________________________

UNITED STATES OF AMERICA,
                                            Appellee,

                           v.                                                   10-1133-cr

JOSE LUIS GUZMAN SANCHEZ,
                              Defendant-Appellant.
______________________________________________

FOR APPELLEE:                                        Licha M. Nyiendo and Susan Corkery, Assistant
                                                     United States Attorneys (Loretta E. Lynch, United
                                                     States Attorney for the Eastern District of New
                                                     York, on the brief), Brooklyn, New York.

FOR DEFENDANT-APPELLANT:                              Jorge E. Santos, Forest Hills, New York.




                                                         1
        Appeal from a judgment entered on March 23, 2010 in the United States District Court

for the Eastern District of New York (Cogan, J.). UPON DUE CONSIDERATION, IT IS

HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the district court

is AFFIRMED.

        Jose Luis Guzman Sanchez pled guilty to sex trafficking in violation of 18 U.S.C.

§ 1591(a)(1), and the district court imposed an above-guidelines sentence of 240 months’

imprisonment. The district court characterized the sentence, which was below the statutory

maximum, as imposing “the least amount of time necessary to accomplish the purposes of [18

U.S.C. §] 3553(a).” Sanchez appeals that sentence, arguing that it was procedurally and

substantively unreasonable.

        We assume the parties’ familiarity with the underlying facts and procedural history of the

case.

        We review all sentences for reasonableness, which is “akin to review for abuse of

discretion.” United States v. Fernandez, 443 F.3d 19, 27 (2d Cir. 2006). That review

“encompasses two components: procedural review and substantive review.” United States v.

Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc).

        Procedural review ensures the district court did not commit a significant procedural error,

“such as failing to calculate (or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen sentence—including an

explanation for any deviation from the Guidelines range.” Gall v. United States, 552 U.S. 38, 51

(2007). We adopt “a strong presumption that the sentencing judge has considered all arguments



                                                 2
properly presented to her, unless the record clearly suggests otherwise.” Fernandez, 443 F.3d at

29.

       The district court considered all the § 3553(a) factors and sufficiently explained the

resulting sentencing decision. Contrary to Sanchez’s claim that the district court took into

account only “punitive factors” in its § 3553(a) analysis, the court explicitly addressed the

potential mitigating factors that Sanchez articulated, including his poverty, his personal history

and characteristics, his in-court expression of remorse, and his argument that deportation would

punish him without burdening American taxpayers. In fact, the court considered a life sentence

(the statutory maximum) but chose to impose a shorter sentence because of Sanchez’s

impoverished background.

       In reviewing for substantive reasonableness, we take care not to “substitute our own

judgment for the district court’s on the question of what is sufficient to meet the § 3553(a)

considerations in any particular case.” Cavera, 550 F.3d at 189. We will “set aside a district

court’s substantive determination only in exceptional cases where the trial court’s decision

cannot be located within the range of permissible decisions.” Id. (emphasis and internal

quotation marks omitted). The United States Supreme Court has noted that “outside the context

of capital punishment, successful challenges to the proportionality of particular sentences have

been exceedingly rare.” Ewing v. California, 538 U.S. 11, 21 (2003) (alteration and internal

quotation marks omitted).

       The only reasons Sanchez offers to support his argument that his sentence is

substantively unreasonable are: (1) his remorse, as demonstrated by his guilty plea and his

testimony at his sentencing hearing; (2) his lack of criminal history prior to his arrest for this



                                                  3
crime; and (3) the fact that “appellant at the time of his sentence was a 31 year old to [sic] am

[sic] impovrished [sic] of a sixth grade education.” As explained above, the district court

carefully considered all these factors and explicitly found that the “horror show described in the

facts” merited the sentence it imposed. A sentence of 240 months, moreover, is consistent with

sex trafficking sentences in this jurisdiction as well as others. See, e.g., United States v.

Martinez, 621 F.3d 101, 102 (2d Cir. 2010) (30 years), cert. denied sub nom. Paris v. United

States, 131 S. Ct. 1622 (2011); United States v. Carreto, 583 F.3d 152, 154 (2d Cir. 2009) (50

years for two defendants, 25 years for the third), cert. denied, 130 S. Ct. 813 (2009) and 130 S.

Ct. 1555 (2010); see also United States v. Todd, 627 F.3d 329, 332 (9th Cir. 2010) (26 years,

plus 10 years for transporting a prostitute in interstate commerce); United States v. Anderson,

560 F.3d 275, 283 (5th Cir. 2009) (262 months).

       The judgment of the district court is AFFIRMED.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  4